ORDER
PER CURIAM.
Defendant David Rogers appeals the circuit court judgment permanently enjoining Smith Rogers Heating and Air Conditioning from operating under the fictitious name “Smith Rogers” or any other business name that includes the name “Rogers.” He further appeals the circuit court’s ruling enjoining him from using his voice and image with name identification in radio or television advertisements. The judgment of the trial court is affirmed.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A Written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for the information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).